 

EXHIBIT 10.1

[ex10_1apg002.gif] [ex10_1apg002.gif]

85 Broad Street, 16-079

New York, NY 10004




November 25, 2019




 




Push Holdings, Inc.

c/o ConversionPoint Technologies, Inc.

840 Newport Center Drive, Suite 450

Newport Beach, CA 92660

Attention: Haig Newton

 




Re:

Binding Letter of Intent to Acquire the Assets of Push Holdings, Inc.

Dear Mr. Newton:

This Binding Letter of Intent (this “Agreement”) sets forth the proposed terms
and conditions for a long-form agreement between Weyland Tech Inc., a Delaware
corporation, or its designee (collectively, “Buyer”), Push Holdings, Inc., a
Delaware corporation and its affiliates or subsidiaries (the “Company”), and
ConversionPoint Technologies, Inc. (the “Parent”, and together with the Company,
the “Sellers”), pursuant to which Buyer shall acquire substantially all of the
assets of the Company from Sellers, as applicable (the “Transaction”).  Each of
the foregoing parties shall be referred to separately herein as a “Party” and
together as the “Parties”.  On the date that this Agreement is executed by all
of the Parties (the “Effective Date”), the terms hereof shall be binding on all
of the Parties.

This Agreement is intended to set forth certain terms and conditions relating to
the proposed Transaction, as follows:

A.

Transaction Terms.  

This Article A (collectively, the “Transaction Terms”) represents the basis on
which the Parties will proceed to consummate the Transaction pursuant to a fully
integrated, written, long-form agreement (the “Purchase Agreement”), and other
related documents, will be prepared, authorized, executed and delivered by the
Parties promptly and will incorporate and expand upon the Transaction Terms
therein, including the representations, warranties and other terms provided in
this Agreement and contain representations, warranties and other terms customary
in











--------------------------------------------------------------------------------













similar transactions.  The Parties hereto acknowledge that the Transaction Terms
are intended to create legally binding obligations between the Parties.

1.

Asset Purchase.  Buyer shall purchase from Sellers, and Sellers agree to sell,
transfer, convey and deliver to Buyer, all of the right, title and interest in
and to all of the underlying assets of the Company, for the consideration
specified below; provided, that the optimal acquisition structure will be
evaluated by Buyer after information regarding the Company's legal structure,
capitalization, tax position and additional materials have been evaluated during
due diligence.

1.1

Purchased Assets. Buyer agrees to purchase from the Company, and the Company
agrees to sell, transfer, convey and deliver to Buyer, all of the Company’s
right, title and interest in and to all of the assets of the Company, both
tangible and intangible, used in connection with the Company (the “Assets”), but
excluding the Excluded Assets (as defined in Section 1.2 below).  The Assets
shall include, without limitation, the following: (i) all permits and licenses
of the Company, to the extent transferrable under applicable law; (ii) all cash,
cash equivalents and accounts receivable of the Company; (iii) any other
contracts and other agreements of the Company that Buyer determines, in Buyer’s
sole discretion, to assume as a result of Buyer’s due diligence (the “Assumed
Contracts”); and (iv) all goodwill of the Company.

1.2

Excluded Assets.  Notwithstanding anything to the contrary contained in Section
1.1 or elsewhere in this Agreement, certain assets are not part of the
Transaction contemplated hereunder, are excluded from the Assets, and shall
remain the property of the Company after the Closing Date (as defined below)
(collectively, the “Excluded Assets”), including, without limitation, the
following: (i) all rights of the Company under this Agreement, the Purchase
Agreement (defined below) and any agreements ancillary to the Transaction; and
(ii) any documents or contracts primarily related to any Excluded Assets.

2.

Liabilities. Buyer will not assume or have any responsibility whatsoever with
respect to, and Sellers shall indemnify and hold Buyer harmless from, certain
obligations or liabilities of the Sellers, and related claims, whether asserted
prior to or following the Closing (as defined below), and whether or not arising
out of or relating to the Assets, all of which shall be retained by and be the
sole responsibility of the Sellers, including without limitation certain
outstanding legal and administrative expenses and obligations of Parent, and all
tax obligations and liabilities of any nature arising in connection with or
related to the Sellers and/or the Assets prior to the Closing Date, except for
post-Closing payment or performance obligations arising under the Assumed
Contracts, if any (collectively, the “Assumed Liabilities”).

3.

Purchase Price.  The purchase price for the Transaction shall be $25 million
Dollars ($25,000,000) (the “Purchase Price”), payable as follows: up to
$25,000,000 in  shares of restricted common stock of Buyer issued and valued at
Closing, of which twenty percent (20%), or $5,000,000 in shares of common stock
shall be held in Escrow (as defined below) and subject to clawback by the Buyer
pursuant to certain performance metrics by the Company to be defined in the
Purchase Agreement. The proposed Purchase Price assumes (i) a debt-free balance
sheet, (ii) all expenses incurred by the Sellers in connection with the proposed
Transaction (including any employee compensation tied to the consummation of the
transaction) would be





2







--------------------------------------------------------------------------------













borne by the Parent, and (iii) a working capital target mutually agreed upon by
the Buyer and Sellers as of the Closing Date (as defined below) (the “Working
Capital Target”), and working capital adjustment, which if negative, shall be
deducted from the Purchase Price.

4.

Closing.  Buyer and Sellers will close (the “Closing”) the Transaction on or
before December 6, 2019, or such other date as shall be mutually agreed upon by
Buyer and Sellers (the “Closing Date”).  

5.

Escrow.  At the Closing, $5,000,000 in shares of common stock of the Buyer (the
“Escrow Amount”) will be withheld from the consideration otherwise payable to
the Sellers and placed in an independent third-party escrow following the
Closing for future performance metrics granted by the Buyer under the Purchase
Agreement.

6.

Purchase Agreement. Upon execution of this Agreement, Buyer and Sellers will
proceed promptly in their negotiation, preparation and execution of the Purchase
Agreement and any other ancillary documents necessary to document the proposed
Transaction, including a non-competition agreement (the “Non-Competition
Agreement”).  Buyer’s counsel will prepare the Purchase Agreement and all
related documentation and ancillary agreements.  The Purchase Agreement will
incorporate the terms of this binding Agreement and such other terms as are
satisfactory in form and content to Buyer and Sellers.  The Purchase Agreement
shall contain representations, warranties, covenants and indemnities of Sellers,
customary in transactions of this nature.

7.

Representations and Warranties of the Sellers. Each of the Sellers jointly and
severally makes the following representations and warranties to the Buyer:

7.1

The Sellers have disclosed to the Buyer all transactions between the Company and
persons who do not act at arm’s length with the Company, any director or officer
of the Company and the Sellers (each, a “ Sellers Related Party Transaction”),
and have provided the Buyer with complete and correct copies of all documents
entered into by the Company in respect of, or in connection with, every Sellers
Related Party Transaction.

7.2

All material information that the Sellers have provided to, or have caused the
Company to provide to, the Buyer either orally or in written form is, to the
knowledge of the Sellers, true and accurate and the Sellers have not provided or
caused the Company to provide to the Buyer any untrue statement of a material
fact.

7.3

The Sellers have all requisite power and capacity to execute and deliver this
Agreement, and each other agreement, document or instrument to be executed by
either of them in connection herewith.  This Agreement has been duly executed
and delivered by each of the Sellers and constitutes a legal, valid and binding
obligation of the Sellers, enforceable against each of them in accordance with
its terms.

7.4

The Company is a corporation validly existing and in good standing under the
Laws of the State of Delaware.  Neither the Company nor any of its subsidiaries,
affiliates or project companies has received any notification indicating any
violation of law, including lack of compliance with any applicable permits or
that would prohibit completion of the Transaction.





3







--------------------------------------------------------------------------------













8.

Representations and Warranties of the Buyer.

8.1

The Buyer has disclosed to the Sellers all transactions between the Buyer and
persons who do not act at arm’s length with the Buyer, any director or officer
of the Buyer and its affiliates (each, a “Buyer Related Party Transaction”), and
have provided the Sellers with complete and correct copies of all documents
entered into by the Buyer in respect of, or in connection with, every Buyer
Related Party Transaction.

8.2

All material information that the Buyer has provided to the Sellers either
orally or in written form is, to the knowledge of the Buyer, true and accurate
and the Buyer has not provided to the Sellers any untrue statement of a material
fact.

8.3

The Buyer has all requisite power and authority to execute and deliver this
Agreement, and each other agreement, document or instrument to be executed by it
in connection herewith.  This Agreement has been duly executed and delivered by
the Buyer and constitutes a legal, valid and binding obligation of the Buyer,
enforceable against it in accordance with its terms.

8.4

The Buyer is a corporation validly existing and in good standing under the Laws
of the State of Delaware.  Neither the Buyer nor any of its subsidiaries,
affiliates or project companies has received any notification indicating any
violation of law, including lack of compliance with any applicable permits or
that would prohibit completion of the Transaction.

9.

Indemnification (General).  Sellers will jointly and severally indemnify the
Buyer for breaches of the Sellers’ representations, warranties and covenants set
forth herein and as further expanded and supplemented in the proposed Purchase
Agreement.  Buyer will indemnify the Sellers for breaches of the Buyer’s
representations, warranties and covenants set forth herein and as further
expanded and supplemented in the proposed Purchase Agreement.

10.

Conditions to Closing.  The obligations of the Parties hereunder to complete the
Transaction are conditioned on the occurrence of the following, without
limitation:

10.1

The transactions contemplated hereby shall have been approved by the Board of
Directors of Buyer.

10.2

Any required consent to the Transaction shall have been obtained.

10.3

All encumbrances relating to the assets of the Company shall be satisfied,
terminated, and discharged by the Company on or prior to the Closing Date, and
evidence reasonably satisfactory to Buyer and its counsel of the satisfaction,
termination, and discharge shall be delivered to Buyer at or prior to the
Closing.

10.4

All indebtedness of the Company shall have been repaid-in-full.

10.5

Buyer shall have arranged to its satisfaction for key employees of the Company
to become employees of Buyer or its designee/remain employees of the Company
following the Closing.





4







--------------------------------------------------------------------------------













10.6

Buyer shall have completed, in Buyer’s sole discretion, its due diligence review
of the Company.

10.7

The Company shall have delivered audited financials to Buyer in accordance with
generally accepted accounting principles in the United States (“GAAP”).  

10.8

The absence of any material adverse change in the business, assets, condition
(financial or otherwise), results of operations, cash flows or properties of the
Company and its subsidiaries, taken as a whole.

10.9

Buyer shall have entered into an employment agreement with key employees
(including Haig Newton and Chris Jahnke), upon terms mutually agreeable to the
Parties and the key employees.

10.10

The key employees shall have entered into the Non-Competition Agreement
prohibiting each from competing with the Company in the market areas now served
by or contemplated to be served by the Company.

10.11

Anything else reasonably contemplated by Buyer to be delivered in order to
consummate the Transaction.

11.

Access to Information.  Commencing upon Sellers’ acceptance of this Agreement,
Sellers shall, upon reasonable notice and during normal business hours, give
Buyer and its representatives and agents access to the Company’s properties,
books, records, contracts, consulting reports, market research, competition
analysis, premises, employees, backlog of orders and commitments, and shall
furnish all such information and documents relating thereto, which pertain to
this Agreement, as Buyer may reasonably request for the purpose of conducting
its financial and other due diligence review.  Notwithstanding the foregoing,
(a) neither Sellers nor the Company shall be required to share (i) any document
or information subject to attorney-client privilege or prohibited to be shared
by contractual obligation until after the parties have entered into the Purchase
Agreement, or (ii) any document or information prohibited to be shared by law
until such time as such documents are not prohibited to be shared, (b) such
access shall not unreasonably interfere with the conduct of the business of the
Company, and (c) the Company must approve, in its sole discretion, and an
officer of the Company must be present and included in any communications with
customers or employees of the Company.

12.

Exclusive Dealing.  In consideration of the expenses incurred and to be incurred
by Buyer in connection with this Agreement and the activities contemplated
hereunder, commencing upon Sellers’ acceptance of this Agreement and until
December 31, 2019, Sellers shall (i) not sell, transfer, convey, pledge or
encumber or offer for sale the capital stock of the Company or any of the assets
of the Company to any party other than Buyer, (ii) not enter into any
negotiations with any person or entities for such sale, (iii) suspend all
negotiations for such sale with any other persons or entities, (iv) not take any
action to solicit, initiate or encourage any Transaction Proposal, (as defined
below) and (v) not disclose any information relating to the Company or afford
access to the properties, books or records of the Company to any person that may
be considering making, or has made, any Transaction Proposal. Sellers will
promptly notify Buyer after receipt of any Transaction Proposal or any request
for information relating to the





5







--------------------------------------------------------------------------------













Company by any person that may be considering making, or has made, a Transaction
Proposal, and will immediately communicate to Buyer in reasonable detail the
terms and conditions of any such Transaction Proposal as well as the identity of
the person or entity making such Transaction Proposal and will immediately
furnish Buyer with copies of any such written Transaction Proposal.  The term
“Transaction Proposal” as used herein means any offer or proposal for, or any
indication of interest in, a merger or other business combination involving the
Company or the acquisition of any equity interest in, or a substantial portion
of the shares of the Company or the assets of the Company other than the
Transaction.

13.

Conduct of Company.  Upon Sellers’ acceptance of this Agreement, Sellers shall
conduct the business of the Company only in the ordinary course of business.

14.

Consents. The Parties shall cooperate with each other and proceed, as promptly
as is reasonably practicable, to seek to obtain all necessary consents and
approvals from governmental authorities, lenders, landlords and other third
parties, and to endeavor to comply with all other legal or contractual
requirements for or preconditions to the execution and consummation of the
Purchase Agreement.

15.

Generally Accepted Accounting Principles (GAAP).  Except as will be fully
disclosed by Sellers during due diligence and set forth in the Purchase
Agreement, the terms set forth in this Agreement are based on the assumption
that the Company’ balance sheet, income and cash flow statements have been
prepared in accordance with GAAP consistently applied and fairly represent the
Company’s financial condition and operations at that time.

16.

Costs.  Buyer and Sellers hereby agree that whether or not the Purchase
Agreement outlined in this Agreement is ever executed, each Party shall pay its
own respective fees and expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and the Purchase Agreement
and any other documents or instruments contemplated by this Agreement including
without limitation, fees and expenses of legal counsel, accountants, investment
bankers, brokers or finders, printers, copiers, consultants or other
representatives for the services used, hired or connected with the proposed
Transaction.

17.

Taxes.  All sales, use and similar taxes relating to the Transaction shall be
the obligation of and payable by Sellers.

18.

Tax, Accounting and Legal Matters.  Sellers acknowledge and agree that although
the Parties may discuss tax, accounting or legal issues, neither Buyer nor its
affiliates or representatives have or will provide tax, accounting or legal
advice regarding any aspect of the Company’s organization, operations or the
proposed Transaction.  Sellers understand and agree that they may retain tax,
accounting and legal advisors to advise them on the tax, accounting and legal
consequences of the proposed Transaction.

19.

No Other Agreements.  This Agreement sets forth the Parties’ understanding as of
this date, and there are no other written or oral agreements or understandings
among the Parties. This Agreement may only be amended by a writing executed by
all of the Parties to this Agreement at the time of such amendment.





6







--------------------------------------------------------------------------------













20.

Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any Party hereto, directly or
indirectly, by operation of law or otherwise, without the prior written consent
of the other Parties hereto; provided, however, that Buyer may assign its rights
hereunder to a designee.  Subject to the foregoing sentence, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and assigns.

21.

Termination.  

21.1

This Agreement may be terminated only by: (i) the mutual written agreement of
the Parties hereto; (ii) Buyer by written notice to Sellers if Buyer elects not
to consummate the Transaction; or (iii) any Party upon written notice to the
other Party after December 31, 2019; provided, however, that no Party may
terminate this Agreement pursuant to this Section 21.1(iii) if the failure of
such Party to fulfill any of its obligations or conditions hereunder shall be
the reason that the Closing shall not have occurred on or prior to such date.  

21.2

Upon termination of this Agreement, the Parties shall have no further
obligations hereunder; provided, however, that (x) the termination of the
Agreement shall not affect the liability of a Party for breach of any of the
provisions of the Agreement prior to the termination, and (y) Sections 19, 20,
21, 22, 23, and 24 of the shall survive the termination of this Agreement.

22.

Counterparts.  This Agreement may be executed in several counterparts all of
which together shall constitute one and the same instrument with the same force
and effect as though each of the Parties had executed the same document.

23.

Governing Law.  This Agreement is made and shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of New York,
without regard to the conflict of laws principles thereof as the same apply to
agreements executed solely by residents of New York and wholly to be performed
within New York.

24.

Venue; Submission to Jurisdiction.  Each of the Parties submits to the
jurisdiction of any state or federal court sitting in New York City, New York in
any action or proceeding arising out of or relating to this Agreement, agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court, and agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court.  Each of the
Parties waives any defense or inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto.

[Remainder of Page Intentionally Left Blank]











7







--------------------------------------------------------------------------------













If this Agreement accurately reflects our understanding of the terms and
conditions relating to the proposed Transaction, please so indicate by signing
and returning a copy of this Agreement to me.

 

Very truly yours,




WEYLAND TECH INC.




/s/ Brent Y. Suen




Brent Y. Suen, CEO








8







--------------------------------------------------------------------------------













This Agreement accurately reflects our understanding of the terms and conditions
relating to the proposed Transaction.




COMPANY:

PARENT:

PUSH HOLDINGS, INC.




By:__/s/ Haig Newton______________

Name:_Haig Newton_______________

Its:__President___________________

CONVERSIONPOINT TECHNOLOGIES INC.




By: _/s/ Haig Newton______________

Name: _Haig Newton_______________

Its:_____CEO____________________











9





